 1   Terri R. Brown, Esq. (IN #26279-49)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: tbrown@schuckitlaw.com
 5
 6
     Lead Counsel for Defendant Trans Union, LLC
 7   Designated Counsel for Service

 8   Eileen T. Booth, Esq. (CSB #182974)
     Jacobsen & McElroy PC
 9   2401 American River Drive, Suite 100
     Sacramento, CA 95825
10   Telephone: 916-971-4100
     Fax: 916-971-4150
11   E-Mail: ebooth@jacobsenmcelroy.com

12   Counsel for Defendant Trans Union, LLC
     (Designated for Service)
13
                                UNITED STATES DISTRICT COURT
14
                              EASTERN DISTRICT OF CALIFORNIA
15
                                      SACRAMENTO DIVISION
16
      DONNA BEEMAN,                                          )   CASE NO. 2:19-cv-01599-JAM-
17             Plaintiff,                                    )   EFB
                                                             )
18           vs.                                             )
                                                             )   STIPULATION AND ORDER OF
19    EXPERIAN INFORMATION SOLUTIONS,                        )   DISMISSAL WITH PREJUDICE
      INC.; EQUIFAX INFORMATION SERVICES,                    )   AS TO DEFENDANT TRANS
20    LLC; TRANS UNION, LLC; and NATIONSTAR                  )   UNION, LLC ONLY
      MORTGAGE LLC;                                          )
21                Defendants.                                )
22
23          Plaintiff Donna Beeman, by counsel, and Defendant Trans Union, LLC (“Trans Union”),
24
     by counsel, hereby stipulate and agree that all matters herein between them have been
25
     compromised and settled, and that Plaintiff’s cause against Trans Union only should be dismissed,
26
     with prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own costs
27
28   and attorneys’ fees.

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:19-cv-01599-JAM-EFB
                                             Page 1 of 3
 1                                          Respectfully submitted,
 2
 3   Date: December 30, 2019                /s/Joseph B. Angelo (w/consent)
                                            Joseph B. Angelo, Esq.
 4                                          Gale, Angelo, Johnson, & Pruett, P.C.
 5                                          1430 Blue Oaks Boulevard, Suite 250
                                            Roseville, CA 95747
 6                                          Telephone: (916) 290-7778
                                            Fax: (916) 721-2767
 7                                          E-Mail: jangelo@gajplaw.com
 8
                                            Counsel for Plaintiff Donna Beeman
 9
10
     Date: December 30, 2019                /s/Terri R. Brown
11                                          Terri R. Brown, Esq. (IN #26279-49)
                                              (admitted Pro Hac Vice)
12                                          Schuckit & Associates, P.C.
                                            4545 Northwestern Drive
13
                                            Zionsville, IN 46077
14                                          Telephone: 317-363-2400
                                            Fax: 317-363-2257
15                                          E-Mail: tbrown@schuckitlaw.com
16
                                            Lead Counsel for Defendant Trans Union, LLC
17
                                            Eileen T. Booth, Esq. (CSB #182974)
18                                          Jacobsen & McElroy PC
                                            2401 American River Drive, Suite 100
19                                          Sacramento, CA 95825
                                            Telephone: 916-971-4100
20                                          Fax: 916-971-4150
                                            E-Mail: ebooth@jacobsenmcelroy.com
21
                                            Local Counsel for Defendant Trans Union, LLC
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:19-cv-01599-JAM-EFB
                                             Page 2 of 3
 1                                             ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff Donna
 3   Beeman against Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff Donna
 4   Beeman and Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees.
 5
 6
 7   Date: 12/30/2019                                  /s/ John A. Mendez_______________
                                                       JUDGE, United States District Court,
 8                                                     Eastern District of California
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:19-cv-01599-JAM-EFB
                                             Page 3 of 3
